JONES, Justice.
On May 18, 1973, Appellant Ronnie Joe Gaines was convicted of “willfully and maliciously” shooting “at or into [a] dwelling house . . . . ” KRS 435.170.
The sole issue presented in his appeal is whether the trial court erred in overruling appellant’s motion for directed verdict. Appellant contends that because he was physically within the dwelling house at the time he fired a shot into the floor he could not have shot “at or into” the house and that therefore he has not violatied KRS 435.170.
This is a case of first impression in Kentucky; however the Court of Appeals of Georgia construed a similar statute as being broad enough to include identical facts in English v. State, 10 Ga.App. 791, 74 S.E. 286 (1912).
We disagree with appellant’s contention, and we hereby hold that the provisions of KRS 435.170 are sufficiently broad to include the facts of this case.
The judgment is affirmed.
OSBORNE, C. J., and JONES, MILLI-KE N, PALMORE, REED and STEIN-FELD, JJ., sitting.
All concur.